Affirmed and Memorandum Opinion filed June 25, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00918-CR

                             ERIC AYALA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1383068

                 MEMORANDUM                     OPINION


      A jury convicted appellant Eric Ayala of aggravated assault of a family
member. The jury sentenced appellant to confinement for 99 years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal.
      In his sole issue on appeal, appellant claims the State failed to present
sufficient evidence that he intended to commit aggravated assault. For the reasons
stated below, we affirm.

                              STANDARD OF REVIEW

      When reviewing the sufficiency of the evidence, we view all of the evidence
in the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether a rational jury could have found the
elements of the offense beyond a reasonable doubt. Gear v. State, 340 S.W.3d 743,
746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307, 318–19
(1979)). We may not substitute our judgment for that of the jury by reevaluating
the weight and credibility of the evidence. Romero v. State, 406 S.W.3d 695, 697
(Tex. App.—Houston [14th Dist.] 2013, pet. stricken). We defer to the jury’s
responsibility to resolve any conflicts in the evidence fairly, weigh the evidence,
and draw reasonable inferences. Id. The jury alone resolves any conflicts in the
evidence. Id. In conducting a sufficiency review, we do not engage in a second
evaluation of the weight and credibility of the evidence, but only ensure the jury
reached a rational decision. Young v. State, 358 S.W.3d 790, 801 (Tex. App.—
Houston [14th Dist.] 2012, pet. ref’d).

      A person commits the offense of assault if that person intentionally,
knowingly, or recklessly causes bodily injury to another. Tex. Penal Code Ann. §
22.01(a)(1) (West 2011). The offense becomes aggravated assault if the person
committing the assault uses a deadly weapon during the commission of the offense.
Id. § 22.02(a)(2) (West 2011). A deadly weapon is anything that in the manner of
its use or intended use is capable of causing death or serious bodily injury. Id. §
1.07(a)(17) (West 2011).



                                          2
      A person acts intentionally, or with intent, with respect to the nature of his
conduct or to a result of his conduct when it is his conscious objective or desire to
engage in the conduct or cause the result. Tex. Penal Code Ann. § 6.03(a) (West
2011). A person acts knowingly, or with knowledge, with respect to the nature of
his conduct or to circumstances surrounding his conduct when he is aware of the
nature of his conduct or that the circumstances exist or when he is aware that his
conduct is reasonably certain to cause the result. Tex. Penal Code Ann. § 6.03(b).
(West 2011). Proof of a culpable mental state almost invariably depends upon
circumstantial evidence. Gant v. State, 278 S.W.3d 836, 839 (Tex. App.—Houston
[14th Dist.] 2009, no pet.). A jury can infer knowledge from all the circumstances,
including the acts, conduct, and remarks of the accused and the surrounding
circumstances. Id. Intent may be proved by any facts that tend to prove its
existence or through circumstantial evidence surrounding the crime. Hart v. State,
89 S.W.3d 61, 64 (Tex. Crim. App. 2002). The jury may infer intent from the acts,
words, and conduct of the defendant; from the method used to commit the crime;
and from the nature of the wounds inflicted on the victim. Id.

                               RELEVANT EVIDENCE

      Appellant had a past dating relationship with the complainant and he is the
father of her three children. The record reflects the complainant was at her parents’
home when appellant climbed over the fence and attempted to enter through the
back door. The complainant screamed and appellant backed away. The window
glass shattered and appellant dove through the window. The complainant was
sitting on the couch and appellant came straight towards her and grabbed her hard
by the shoulders. He pulled out a knife that he had taken from the kitchen and
repeatedly stabbed her. Appellant put his arm around the complainant and pulled
her up towards the door to the garage. He kicked open the door to the garage and

                                          3
stabbed the complainant again, in the back, in the garage. According to the
complainant, appellant also stabbed himself in the garage. Appellant then opened
the garage door and took the complainant to the driveway. Leroy Bill was working
for a neighborhood security patrol company when he was flagged down by two
men. As he approached the house he saw a man, whom he identified in court as
appellant, stab a female twice. After Bill drew his weapon and commanded him to
drop the knife, appellant stabbed himself in the stomach before falling on top of the
female. The complainant’s sister heard appellant say “they were going to go to
heaven” and appellant was laughing. The complainant was stabbed a total of 36
times and sustained life-threatening injuries, including a punctured lung and
internal bleeding. Dr. James Suliburk, a trauma surgeon, testified the knife used to
stab the complainant qualified as a deadly weapon and could cause injury or death.
He further testified that in this case it did cause serious bodily injury. Evidence was
presented that appellant had assaulted the complainant in the past.

      Appellant testified during the guilt-innocence phase of the trial that when he
went to the complainant’s house he was wondering if another guy was in the house
with the complainant. He looked through the window and did not see anyone but
did not leave. Appellant testified that it was not his intent to harm the complainant
when he went to her house. He stated that, “I don’t know what came through my
head.” According to appellant, when he jumped through the window he just
wanted to talk to the complainant. Appellant testified that when he broke through
the window it was not his intent to cause serious bodily harm or to stab the
complainant. Appellant admitted to stabbing the complainant.

                                      ANALYSIS

      The jury heard evidence that appellant jumped over a fence, banged on the
door, and then jumped through a glass window. He took a knife from the kitchen

                                          4
and attacked the complainant. Appellant stabbed her in the living room, pulled her
into the garage and stabbed her again. Appellant opened the garage door and took
the complainant onto the driveway where he continued to stab her. Appellant
stabbed the complainant 36 times. Appellant testified that he went into the house to
see if the complainant was with another man.

      It was for the jury to evaluate the weight and credibility of appellant’s
testimony. See Romero, 406 S.W.3d at 697. Appellant’s testimony that he did not
intend to cause the complainant serious bodily injury does not render the evidence
insufficient for a rational trier of fact to have found otherwise. From all the
circumstances, including appellant’s admission that he went to the complainant’s
house to see if she was with another man, broke into her home, and stabbed her in
three separate locations a total of 36 times, we conclude the jury could infer
appellant intended to cause the complainant serious bodily harm. Accordingly, we
find a rational trier of fact could have found the elements of the offense beyond a
reasonable doubt. Appellant’s issue is overruled and the judgment of the trial court
is affirmed.




                                      /s/       Ken Wise
                                                Justice



Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            5